     Case 1:20-cv-00431-DAD-EPG Document 213 Filed 08/06/20 Page 1 of 7


 1    MATTHEW G. ADAMS (SBN 229021)
      madams@kaplankirsch.com
 2    SARA V. MOGHARABI, pro hac vice
      smogharabi@kaplankirsch.com
 3    KAPLAN KIRSCH & ROCKWELL, LLP
 4    595 Pacific Avenue, 4th Floor
      San Francisco, CA 94133
 5    Tel: 628-209-4151
      Fax: 303-825-7005
 6
      Attorneys for Friant Water Authority and
 7    Arvin-Edison Water Storage District
 8
 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
      PACIFIC COAST FEDERATION OF                                 Case No. 1:20-cv-00431-DAD-EPG
13    FISHERMEN’S ASSOCIATIONS, et al.,
                                                                  STIPULATION AND ORDER
14           Plaintiffs,                                          REGARDING INTERVENTION BY
                                                                  FRIANT WATER AUTHORITY
15
      v.                                                          AND ARVIN-EDISON WATER
16                                                                STORAGE DISTRICT
      WILBUR ROSS, in his official capacity as
17    secretary of commerce, et al.,                              (Doc. Nos. 198, 211)
18           Defendants.
19
20
21           This stipulation is entered by Plaintiffs Pacific Coast Federation of Fishermen’s
22
      Associations, Institute for Fisheries Resources, Golden State Salmon Association, Natural
23
      Resources Defense Council, Inc., Defendants of Wildlife, and Bay.Org d/b/a The Bay Institute
24
      (“Plaintiffs”); Defendants Wilbur Ross in his official capacity as Secretary of Commerce, Chris
25
      Oliver in his official capacity as Assistant Administrator for Fisheries at the National Oceanic
26
27    and Atmospheric Administration, National Marine Fisheries Service, David Bernhardt, in his

28    official capacity as Secretary of Interior, Aurelia Skipwith, in her official capacity as Director of

                                                  1              Case No. 1:20-cv-00431-DAD-EPG
                            STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00431-DAD-EPG Document 213 Filed 08/06/20 Page 2 of 7

      the U.S. Fish and Wildlife Service, U.S. Fish and Wildlife Service, Brenda Burman, in her
 1
 2    official capacity as commissioner of U.S. Bureau of Reclamation, and U.S. Bureau of

 3    Reclamation (“Federal Defendants”); Defendants-Intervenors Westlands Water District and San

 4    Luis & Delta-Mendota Water Authority (together, “SLDMWA and Westlands”); Defendant-
 5    Intervenor State Water Contractors (“SWC”); Defendants-Intervenors Sacramento River
 6
      Settlement Contractors (“SRS Contractors”);1 the Defendant-Intervenor Tehama-Colusa Canal
 7
      Authority (“TCCA”); Defendant-Intervenor Contra Costa Water District; and prospective
 8
      Intervenor-Defendants Friant Water Authority (“FWA”) and Arvin-Edison Water Storage
 9
10    District (“Arvin-Edison” and together with FWA, the “Friant Intervenors”). The foregoing are

11    collectively referred to herein as the “Parties.”
12
                                                      RECITALS
13
             WHEREAS, Plaintiffs filed the instant action naming only the Federal Defendants as
14
      Defendants (see ECF No. 1);
15
             WHEREAS, before this case was transferred, the United States District Court for the
16
      Northern District of California (“Northern District”) granted San Luis Delta-Mendota Water
17
      Authority and Westlands Water District’s motion for permissive intervention, noting that case
18
      management issues would be addressed “when they arise” (ECF No. 37 at 3);
19
             WHEREAS, the Northern District granted the SRS Contractors and TCCA permissive
20
      intervention, subject to conditions, pursuant to the terms of a stipulation (ECF No. 102);
21
             WHEREAS, the Northern District transferred the case to this Court (ECF No. 112);
22
             WHEREAS, the Court granted the State Water Contractors permissive intervention,
23
      subject to specified conditions (ECF No. 122);
24
25
26    1
       The entities comprising the SRS Contractors are identified in the Stipulation and Order
      Regarding Intervention of the SRS Contractors (ECF No. 102) and the Stipulation and Order
27
      Regarding Intervention of City of Redding and Knights Landing Investors, LLC (ECF No. 124).
28

                                                  2              Case No. 1:20-cv-00431-DAD-EPG
                            STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00431-DAD-EPG Document 213 Filed 08/06/20 Page 3 of 7


 1           WHEREAS, the Court granted the City of Redding and Knights Landing Investors, LLC

 2    permissive intervention as additional Sacramento River Settlement Contractors, subject to

 3    specified conditions, pursuant to the terms of a stipulation (ECF No. 124);

 4           WHEREAS, the Court granted Contra Costa Water District permissive intervention,

 5    subject to specified conditions, pursuant to the terms of a stipulation (ECF No. 171);

 6           WHEREAS, on June 22, 2020, the Friant Intervenors filed a motion to intervene as of

 7    right, or, in the alternative for permissive intervention (ECF No. 198), asserting that (i) FWA is a

 8    public agency formed to operate and maintain the Friant-Kern Canal, a portion of the Central

 9    Valley Project (“CVP”), and to represent FWA members in policy, political, and operational
10    decisions that could affect CVP water supplies (id. at 3), and, further (ii) FWA’s members,

11    including Arvin-Edison, hold contracts with the United States Bureau of Reclamation for water

12    supply from the CVP (id.);

13           WHEREAS, prior to filing their motion to intervene the Friant Intervenors conferred with

14    the Plaintiffs, the Federal Defendants, and all Intervenor-Defendants and only the Plaintiffs

15    stated any opposition to intervention;

16           WHEREAS, on July 7, 2020, Plaintiffs filed a Response to the Friant Intervenors’ motion

17    clarifying that they oppose intervention as of right (ECF No. 205 at 5-8) but do not oppose

18    permissive intervention subject to reasonable conditions on the intervention (id. at 8-10);

19           WHEREAS, separate motions to intervene have also been filed by Oakdale Irrigation
20    District and South San Joaquin Irrigation District (ECF No. 177) and the City of Folsom, City of

21    Rosedale, and San Juan Water District (ECF No. 206), both of which motions remain pending;

22           WHEREAS, on July 13, 2020, the Court issued an Order (the “July 13 Order”)

23    addressing page limits and directing parties to meet and confer in an attempt to resolve

24    remaining disputes regarding pending intervention motions (ECF No. 208);

25           WHEREAS, the Court’s July 13 Order states that “whatever page limitation applies to the

26    plaintiffs and defendants at the opening brief stage will likewise apply to all of the intervenors
27    combined” and, further, that “[e]ven within the assigned number of pages, the court will not

28    tolerate duplicative briefing” (ECF No. 208 at 3);

                                                  3              Case No. 1:20-cv-00431-DAD-EPG
                            STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00431-DAD-EPG Document 213 Filed 08/06/20 Page 4 of 7


 1           WHEREAS, the Court’s July 13 Order instructs the Parties “to attempt to resolve the

 2    pending motions to intervene” (ECF No. 208 at 4); and

 3           WHEREAS, to avoid the necessity of further briefing on the Friant Intervenors’ motion

 4    to intervene, the Parties agree that the FWA and Arvin-Edison should be granted permissive

 5    intervention subject to the page limitations and other conditions set forth in the Court’s July 13

 6    Orde , as well as any additional limitations that the Court may impose now or in the future;

 7           NOW, THEREFORE, it is hereby stipulated by and between the Parties, through their

 8    respective counsel, as follows:

 9     1. The Friant Intervenors shall be granted permissive intervention in this action.
10     2. The Friant Intervenors shall promptly file its answer in intervention (ECF No. 198-4).

11     3. The Friant Intervenors shall comply with the page and duplication limits set forth in the

12         Court’s July 13 Order and any further case management orders the Court may issue.

13
      DATED: July 23, 2020                  KAPLAN KIRSCH & ROCKWELL, LLP
14
                                            By            /s/ Matthew G. Adams
15
                                                            MATTHEW G. ADAMS
16                                               Attorneys for Prospective Intervenor-Defendants
                                                 FRIANT WATER AUTHORITY and ARVIN-
17                                               EDISON WATER STORAGE DISTRICT
18
      DATED: July 23, 2020                  GLEN H. SPAIN
19
                                            By             /s/ Glen H. Spain
20                                                           GLEN H. SPAIN
21                                               Attorney for Plaintiffs PACIFIC COAST
                                                 FEDERATION OF FISHERMEN’S ASSOCIATIONS
22                                               and INSTITUTE FOR FISHERIES RESOURCES

23     DATED: July 23, 2020                 ALTSHULER BERZON LLP
24                                          By            /s/ Barbara J. Chisholm
25                                                          BARBARA J. CHISHOLM
                                                            ELIZABETH VISSERS
26                                               Attorneys for Plaintiffs GOLDEN STATE SALMON
                                                 ASSOCIATION; NATURAL RESOURCES
27                                               DEFENSE COUNCIL, INC.; DEFENDERS OF
                                                 WILDLIFE, and BAY.ORG dba THE BAY
28                                               INSTITUTE
                                                  4              Case No. 1:20-cv-00431-DAD-EPG
                            STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00431-DAD-EPG Document 213 Filed 08/06/20 Page 5 of 7


 1     DATED: July 24, 2020           U.S. DEPARTMENT OF JUSTICE
 2
                                      By           /s/ Lesley Lawrence-Hammer
 3                                                   LESLEY LAWRENCE-HAMMER
                                           Attorneys for the FEDERAL DEFENDANTS
 4
       DATED: July 24, 2020           DOWNEY BRAND LLP
 5
                                      By           /s/ Meredith Nikkel
 6                                                   MEREDITH NIKKEL
 7
                                             Attorneys for Intervenor-Defendants
 8                                           RECLAMATION DISTRICT NO. 108, SUTTER
                                             MUTUAL WATER COMPANY; NATOMAS
 9                                           CENTRAL MUTUAL WATER COMPANY; RIVER
                                             GARDEN FARMS WATER COMPANY;
10                                           PLEASANT GROVE-VERONA MUTUAL WATER
                                             COMPANY; PELGER MUTUAL WATER
11                                           COMPANY; MERIDIAN FARMS WATER
                                             COMPANY; HENRY D. RICHTER, et al.;
12                                           HOWALD FARMS, INC.; OJI BROTHERS FARM,
                                             INC.; OJI FAMILY PARTNERSHIP; CARTER
13                                           MUTUAL WATER COMPANY; WINDSWEPT
                                             LAND AND LIVESTOCK COMPANY;
14                                           MAXWELL IRRIGATION DISTRICT; BEVERLY
                                             F. ANDREOTTI, et al.; TISDALE IRRIGATION
15                                           AND DRAINAGE COMPANY; PROVIDENT
                                             IRRIGATION; DISTRICT; PRINCETON-
16                                           CODORA-GLENN IRRIGATION DISTRICT and
                                             TEHAMA COLUSA CANAL AUTHORITY
17
18    DATED July 24, 2020             SOMACH SIMMONS & DUNN

19                                     By:    ______/s/ Brittany Johnson________
                                              BRITTANY JOHNSON
20
                                      Attorneys for Defendants-Intervenors GLENN
21                                    COLUSA IRRIGATION DISTRICT;
                                      RECLAMATION DISTRICT NO. 104;
22                                    CONAWAY PRESERVATION GROUP, LLC;
                                      DAVID AND ALICE the VELDE FAMILY
23                                    TRUST; PELGER ROAD 1700, LLC;
                                      ANDERSON- COTTONWOOD IRRIGATION
24                                    DISTRICT; CITY OF REDDING; and KNIGHTS
                                      LANDING INVESTORS, LLC
25
26
27
28

                                              5              Case No. 1:20-cv-00431-DAD-EPG
                        STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00431-DAD-EPG Document 213 Filed 08/06/20 Page 6 of 7

      DATED: July 23, 2020            KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
 1
                                      By            /s/ Daniel J. O’Hanlon
 2
                                                      DANIEL J. O’HANLON
 3
                                           Attorneys for Defendant-Intervenors SAN LUIS &
 4                                         DELTA-MENDOTA WATER AUTHORITY and
                                           WESTLANDS WATER DISTRICT
 5
 6    DATED: July 23, 2020            VAN NESS FELDMAN LLP

 7                                    By: ______/s/ Jenna R. Mandell-Rice_______
                                               JENNA R. MANDELL-RICE
 8
                                           Attorneys for Defendant-Intervenors STATE
 9                                         WATER CONTRACTORS
10
      DATED: July 24, 2020             PERKINS COIE LLP
11
                                       By: _______/s/ Marc R. Bruner__________
12                                               MARC R. BRUNER
13                                         Attorneys for Defendant-Intervenor
                                           CONTRA COSTA WATER DISTRICT
14
15    DATED: July 23, 2020             BARTKIEWICZ, KRONICK & SHANAHAN, PC
16                                     By: ________/s/ Jennifer T. Buckman_______
                                                 JENNIFER T. BUCKMAN
17
                                           Attorneys for Proposed Defendant-Intervenors
18                                         CITY OF FOLSOM, CITY OF ROSEVILLE, and
                                           SAN JUAN WATER DISTRICT
19
20
      DATED: July 24, 2020             O’LAUGHLIN & PARIS, LLP
21
                                       By: _______/s/ Timothy J. Wasiewski_______
22                                               TIMOTHY J. WASIEWSKI

23                                         Attorneys for Proposed Defendant-Intervenor
                                           OAKDALE IRRIGATION DISTRICT
24
25    DATED: July 24, 2020             ROBBINS, BROWNING, GODWIN & MARCHINI

26                                     By: _______/s/ Kenneth Robbins_______
                                                 KENNETH ROBBINS
27
                                           Attorneys for Proposed Defendant-Intervenor
28                                         SOUTH SAN JOAQUIN IRRIGATION
                                           DISTRICT
                                              6              Case No. 1:20-cv-00431-DAD-EPG
                        STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00431-DAD-EPG Document 213 Filed 08/06/20 Page 7 of 7


 1                                                ORDER
 2
             The Court hereby grants Friant Water Authority and Arvin-Edison Water Storage District
 3
      permissive intervention according to the terms of the Stipulation (Doc. Nos. 198, 211).
 4
 5    IT IS SO ORDERED.
 6
         Dated:     August 5, 2020
 7                                                     UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7              Case No. 1:20-cv-00431-DAD-EPG
                           STIPULATION AND ORDER REGARDING INTERVENTION
